                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

In Re: KEVIN GENTER,                   §
                                       §
            Debtor                     §
______________________________________ §
                                       §
ROGER C. GENTER and                    §
SUSIE E. GENTER,                       §
                                       §
            Appellants,                §
                                       §
v.                                     §          Civil Action No. 3:21-CV-0965-K
                                       §
DIANE G. REED, TRUSTEE,                §
                                       §
            Appellee.                  §

                 MEMORANDUM OPINION AND ORDER

      Before the Court is Appellants Roger C. Genter and Susie E. Genter’s Motion

for Leave to Pursue Interlocutory Appeal (“Motion”) (Doc. No. 2-1), filed with their

Notice of Appeal and Amended Notice of Appeal (Doc. 1-1), on April 29, 2021. The

Court has carefully considered the Motion, the Response, the applicable law, and the

relevant parts of the record. Because Appellants did not timely file their notice of

appeal, the Court is without jurisdiction to hear the appeal. Therefore, the Motion

must be denied and this matter is dismissed.




ORDER – PAGE 1
      Appellants seek leave to appeal an interlocutory order entered by the Bankruptcy

Court in the underlying bankruptcy matter. See Notice of Transmittal (Doc. No. 1-1),

Am, Notice of Appeal at 1. In its Order Granting Trustee’s Emergency Motion to

Enforce, the Bankruptcy Court found Appellants in violation of the previous order

freezing assets, ordered an evidentiary hearing be held, ordered Appellants to

participate in discovery, and also ordered that Appellants may not transfer or otherwise

dissipate, dispose, or encumber any assets currently held until entry of a final judgment.

Mot. at 3. In its Motion, Appellants discuss at length the authority and basis for

granting them leave to appeal the Bankruptcy Court’s Order Granting Trustee’s

Emergency Motion to Enforce. See Mot. at 4-8. In her Response, Appellee Diane G.

Reed, Trustee, argues that the Court is without subject matter jurisdiction to entertain

an interlocutory appeal because Appellant’s notice of appeal was untimely, so the

Motion must be denied. Resp. (Doc. No. 3) at 4-5. Appellants did not file a reply.

      A party must file a notice of appeal in the bankruptcy court within fourteen days

after the entry of the judgment, order, or decree being appealed. FED. R. BANKR. P.

8002(a)(1); see also 8004(a) (to appeal from interlocutory order, party must file notice

of appeal within time set by Rule 8002 along with its motion for leave to appeal). This

rule applies with equal force to both final and interlocutory orders. In re O’Connor, 258

F.3d 392, 398 (5th Cir. 2001). “Since the statute defining jurisdiction over bankruptcy




ORDER – PAGE 2
appeals expressly requires that the notice of appeal be filed under the time limited

provided in Rule 8002, we conclude that the time limit is jurisdictional.” In re Berman-

Smith, 737 F.3d 997, 1003; see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,

61 (1982) (“It is well settled that the requirement of a timely notice of appeal is

‘mandatory and jurisdictional.’”). Therefore, “failure to file a timely notice of appeal

in the district court leaves the district court . . . without jurisdiction to hear the appeal.”

In re Berman-Smith, 737 F.3d 997, 1003.

       It is clear from the record before the Court that Appellants’ notice of appeal was

untimely. The Bankruptcy Court’s Order Granting Trustee’s Emergency Motion to

Enforce is dated March 29, 2021 and was entered that same date. See Notice of

Transmittal, Or. at 5; Bankr. Ct. Docket at 28.             Pursuant to Rule 8002(a)(1),

Appellants’ Notice of Appeal was due by April 12, 2021. Appellants’ filed their original

Notice of Appeal on April 14, 2021. See Notice of Transmittal at 4 & 9. The original

Notice of Appeal included the wrong docket number and date for the interlocutory

order; Appellants’ then filed their Amended Notice of Appeal on April 19, 2021. See

id. at 2. Even taking their original Notice of Appeal as the date notice of appeal was

filed, Appellants missed their deadline by two days.

       In the “Background” section of their Motion, Appellants represent to the Court

that the Order was entered on March 31, 2021, and cite to the Order in support of




ORDER – PAGE 3
this. Mot. at 4. If true, this would bring Appellant’s notice of appeal within the 14-

day deadline.    However, both the Order and the Bankruptcy Court’s docket

unequivocally show that the Order was dated and entered March 29, 2021, not March

31, 2021. See Notice of Transmittal, Or. at 5; Bankr. Ct. Docket at 28. Moreover,

Appellants’ own Amended Notice of Appeal also reflects that March 29, 2021 is the

correct date. See id. at 2. Based on the record before the Court, Appellants’ notice of

appeal was untimely filed on April 14, 2021, as it was due April, 12, 2021. See Tech.

Lending Partners, LLC v. San Patricio County Cmty. Action Agency, Misc. Action No. 2-07-

105, 2008 WL 717824, at *1-2 (S.D. Tex. Mar. 14, 2008) (appellant’s motion for

leave to appeal interlocutory order denied because court lacked jurisdiction to review

the order due to untimely notice of appeal).

      Appellants failure to timely file their Notice of Appeal deprives this Court of

jurisdiction to consider an appeal of this interlocutory Order of the Bankruptcy Court.

See In re Berman-Smith, 737 F.3d at 1003. Therefore, the Court must deny the Motion.

This matter is dismissed.

      SO ORDERED.

      Signed June 30th, 2020.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




ORDER – PAGE 4
